DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric H. Liou (Registration Number 67,246) on April 27, 2022.
The application has been amended as follows: 
At claims 1 and 8, delete each instance of “a place where the antenna unit is installed is undetermined, and” and replace them with “and” therefor.
At claim 2, replace “a low power wide area” with “a low power wide area (LPWA)” therefor.
At para. 0009 of the instant specification, replace “Wi-Fi (WiFi is a registered trademark) and Bluetooth (registered trademark).  Adopting the LPWA communication method such as Sigfox (SIGFOX is a registered trademark)” with “WI-FI and BLUETOOTH.  Adopting the LPWA communication method such as SIGFOX” therefor.
At paras. 0022, 0026, 0027, 0034 of the instant specification, replace each instance of “Sigfox” with “SIGFOX” therefor.
Allowable Subject Matter
Claims 1-6, 8-12 (renumbered as claims 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner notes that CN 207338278 U provided by Applicant discloses an antenna that is movable, has a magnetic base for adsorption when in a proper position (fig. 1, page 5, second to last paragraph).  CN 207338278 U would not qualify as prior art under U.S.C. 102 as it does not pertain to any base station and air conditioner.  Furthermore, CN 207338278 U does not qualify as prior art under U.S.C. 103 because it is non-analogous art, as CN 207338278 U pertains to the field of endeavor of a remote control device for a circuit breaker, whereas the instant application pertains to the field of endeavor of an air conditioner for industrial use (instant specification, para. 0001).  Additionally, CN 207338278 U is not reasonably pertinent to the problem facing the inventors  which is the metal housing of an outdoor unit of an air conditioner is made of iron which hinders radio waves from reaching a communication unit disposed in the outdoor unit (instant specification, para. 0005).   Applicant’s solution pertains to the antenna unit connected to a second end of a cable located outside the housing, the antenna unit being configured to establish wireless communication with a base station (instant application, para. 0008).  As CN 207338278 U does not pertain to any positioning with respect to a housing of an air conditioner and a base station, CN 207338278 U is not reasonably pertinent to the problem of the instant application, as CN 207338278 U does not logically commend itself to the inventors’ attention in considering their problem (MPEP 2141.01(a)).   Furthermore, none of the instant claims invoke U.S.C. 112(f) as “a first communication conversion unit” and “an antenna unit” as claimed are structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463